Citation Nr: 1733201	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a thyroid disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for an unspecified thyroid condition. 

In March 2013, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is of record.  In a letter dated in May 2017, the Veteran was advised that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and advised him he had the right to request another hearing.  In June 2017, the Veteran responded that he did not wish to appear at another Board hearing and requested that his case be considered based on the evidence of record.  Thus, the Board will proceed with this appeal.

In December 2014, the Board remanded this matter for further development.  In November 2016, the Board again remanded this matter in order to obtain any outstanding records pertinent to the Veteran's claim and to obtain a VA examination and opinion.  Although additional treatment records were obtained and a VA examination was conducted, for reasons set forth, below the Board finds that there was not substantial compliance with the request for a medical opinion and another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, there has not been compliance with the instructions from the November 2016 remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, supra.  Moreover, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The Veteran contends that service connection is warranted for his thyroid disability because it originated during active service or is the result of medication taken for his service-connected PTSD. 

In the November 2016 remand, the Board directed that the VA examiner identify all thyroid disorders present during the period of the claim.  With respect to each such disorder, the examiner was to opine as to whether it is at least as likely as not that the disorder originated during service or was otherwise etiologically related to service.  The examiner was also to opine, with respect to each thyroid disorder present during the period of the claim, as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by medication taken for PTSD.  If the examiner was unable to provide any opinion, he or she was directed to explain why the required opinion could not be provided.  If the examiner could not provide an opinion without resorting to mere speculation, he or she was to provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion was the result of a need for additional information, the examiner was to identify the additional information needed. 

On a VA DBQ (disability benefits questionnaire) examination in December 2016, the diagnosis was hyperthyroidism.  For medical history, the Veteran stated that he had hypothyroidism for many years, and thought he was diagnosed soon after returning from Vietnam.  He reported he thought that his hypothyroid disease was caused by his service in Vietnam, and stated he was given iodine tablets in Vietnam.  The VA examiner noted that the Veteran stated he thought his hypothyroidism was due to his service in Vietnam and the water he drank there, and that he was given iodine tablets to but in his water.  The examiner indicated he was unsure if the Veteran was given iodine tablets, and was also unsure of the connection between service in Vietnam and hypothyroidism.  The examiner indicated he would therefore be resorting to mere speculation to say that the Veteran's hypothyroidism was related to his service in Vietnam.

The Board concludes that in rendering the opinion in December 2016, the VA examiner did not fully comply with the prior remand directions.  In that regard, the VA examiner did not provide an opinion as to whether the Veteran's hyperthyroidism was caused or permanently worsened by the medication he took for PTSD.  Additionally, while the examiner explained that she could not give the required opinion without resorting to mere speculation, the examiner did not indicate whether the inability to provide a more definitive opinion was the result of a need for additional information.  Finally, the examiner was unsure if the Veteran was given iodine tables.  The Board notes that the Veteran is competent to report that in Vietnam he was given iodine tablets to put in his water, and the examiner should be advised to consider as true the Veteran's competent statements in this regard.  In light of the foregoing, although further delay is regrettable, a remand is required to obtain an adequate examination that complies with the Board remand directives.  Stegall v. West, supra.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to address the probable etiology of his thyroid disability.  The claims folder must be made available to the examiner for review.  

Based on the review of the record and the examination results, the examiner should identify all thyroid disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  The examiner is advised that the Veteran is competent to report that he was given iodine tablets for his water while in Vietnam, and the examiner must therefore consider the Veteran's statements in this regard in rendering any opinion.  

The examiner should also opine with respect to each thyroid disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or aggravated by medication taken for the Veteran's service-connected PTSD.  If the examiner that a thyroid disorder was aggravated by medication taken for PTSD, the physician should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to aggravation.  

Supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

